Title: From Thomas Jefferson to Caesar Augustus Rodney, 22 June 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Th:J. to mr Rodney.
                            June 22. 07.
                        
                        I very much suspect that the date of the letter quoted in the message is quoted wrong. the contents are
                            correctly stated & well remembered. I believe it will be necessary for you to send me the whole bundle, unless you can
                            readily lay your hand on the letter substantially agreeing with the message, & on Genl. Wilkinson’s letter to Genl.
                            Smith of the same import.
                    